        Case 2:11-cr-20020-JWL Document 303 Filed 04/28/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                Case No. 11-20020-02-JWL
                                       )
MARK R. DAVIS,                         )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

       This matter comes before the Court on defendant’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c) (Doc. # 293). For the reasons set forth below, the

Court in its discretion denies the motion.

       Defendant was convicted of three offenses arising out of an armed robbery, and he

was sentenced to a total term of imprisonment of 360 months. His convictions and sentence

were affirmed on direct appeal, and his collateral attacks have been unsuccessful. His

current projected good-time release date is December 2036, and he is presently incarcerated

at FCI Williamsburg.

       In his present motion, defendant seeks immediate release from prison pursuant to

Section 3582(c), with the suggestion that home confinement be added as a term for a

portion of an extended period of supervised release. As the sole basis for his motion,

defendant cites his elevated risk of harm from the ongoing COVID-19 coronavirus
           Case 2:11-cr-20020-JWL Document 303 Filed 04/28/21 Page 2 of 5




pandemic in light of his medical conditions, which include pre-diabetes, hypertension, an

irregular heartbeat, and liver and gastrointestinal issues.

       As a general matter, a federal court may not alter a term of imprisonment once

imposed, but Section 3582(c) provides one exception to that general rule of finality. See

United States v. McGee, __ F.3d __, 2021 WL 1168980, at *4 (10th Cir. Mar. 29, 2021).

That statute provides that a court, after consideration of the applicable factors set forth in

18 U.S.C. § 3553(a), may reduce a term of imprisonment if it finds that “extraordinary and

compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i).1 The

district court determines what constitutes “extraordinary and compelling reasons.” See

McGee, 2021 WL 1168980, at *8.2 The moving defendant bears the burden of establishing

that such a “compassionate release” is warranted under the statute. See United States v.

Jackson, 2020 WL 2812764, at *2 (D. Kan. May 29, 2020) (Lungstrum, J.) (citing cases).

A court exercises its discretion in ruling on such a motion. See id. (citing cases).




       1
         The statute also contains an exhaustion requirement, but the Government concedes
that defendant has satisfied that requirement in this case, as defendant filed his motion more
than 30 days after he requested relief from his prison’s warden. See 18 U.S.C. §
3582(c)(1)(A)(i).
       2
         Section 3582(c) also requires that the reduction be consistent with applicable
policy statements issued by the Sentencing Commission. See 18 U.S.C. § 3582(c)(1)(A)(i).
The Tenth Circuit has held, however, that U.S.S.G. § 1B1.13, the existing policy statement
promulgated by the Sentencing Commission concerning a sentence reduction for
extraordinary and compelling reasons, applies by its terms only to motions filed by the
Bureau of Prisons, and thus does not apply in the case of a motion filed by a defendant.
See McGee, 2021 WL 1168980, at *12. Thus, the Court does not consider Section 1B1.13
here in determining whether extraordinary and compelling reasons warrant a reduction of
defendant’s sentence.
                                              2
        Case 2:11-cr-20020-JWL Document 303 Filed 04/28/21 Page 3 of 5




       This Court has not granted relief under Section 3582 solely because of the

pandemic, but has required a defendant to show a particularized increased risk of serious

harm from the virus based on his or her medical conditions. See United States v. Draper,

2021 WL 638022, at *2 (D. Kan. Feb. 18, 2021) (Lungstrum, J.) (noting the defendant had

not made such a particularized showing). The Government concedes that if a defendant

suffers from a condition that the CDC has indicated may increase the risk of harm from the

virus, the requisite extraordinary and compelling reasons for a reduction may be present.

The Government does not dispute that defendant does suffer from such conditions as

identified by the CDC. The Government does dispute, however, the severity of defendant’s

medical conditions and the extent to which his risk of harm from the virus is elevated. The

Government also disputes that any increased risk warrants immediate release here, in light

of the length of defendant’s remaining sentence, the nature of the offenses of conviction,

defendant’s criminal history, and the measures taken by the Bureau of Prisons (BOP) to

combat the virus.

       The Court concludes that the increased risk of harm from the virus is not sufficient

to warrant immediate release when the Section 3553(a) factors are considered. Defendant

has identified conditions that create an increased risk of harm from the virus, but he has

not presented evidence that the risk is particularly high or that his medical condition is

particularly serious. Contrary to defendant’s assertion, the virus is not running rampart at

his place of incarceration, at which the BOP has implemented safety measures and

administered nearly a thousand tests, and where only two present cases have been reported

among the inmates. Moreover, the BOP continues its efforts to offer vaccines to all

                                             3
        Case 2:11-cr-20020-JWL Document 303 Filed 04/28/21 Page 4 of 5




inmates. Thus, the Court is not persuaded that defendant’s medical condition provides an

extraordinary and compelling reason for his immediate release or any other reduction in

the length of his sentence.

       In addition, the Section 3553(a) factors do not weigh in favor of a reduction to time

served. See 18 U.S.C. § 3553(a). Defendant has an extensive criminal history, dating back

to his time as a juvenile, including offenses involving the use of deadly weapons. The

offenses for which he is presently imprisoned also involved the use of a firearm, and

defendant was given a 360-month sentence based on his status as an armed career criminal.

Significantly, his release is not otherwise imminent, as at least 15 years remain on his

sentence. Thus, a reduction of defendant’s sentence to time served would not result in a

sufficient sentence in light of his offenses and criminal history. Defendant stresses that he

has not been disciplined in prison in recent years, but he previously was involved in

multiple incidents of possessing dangerous weapons while serving the present sentence. In

light of those incidents and his history of recidivism, the Court is not convinced that

defendant would pose no danger to the public if released early. Finally, defendant cites

two programs that he has completed while in prison, but those accomplishments are not

particularly impressive given the length of his incarceration and do not establish that he

has been completely rehabilitated.

       Accordingly, the Court in its discretion concludes that a reduction of defendant’s

sentence is not warranted under Section 3582(a). The Court therefore denies the motion.




                                             4
        Case 2:11-cr-20020-JWL Document 303 Filed 04/28/21 Page 5 of 5




      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c) (Doc. # 293) is hereby denied.


      IT IS SO ORDERED.


      Dated this 28th day of April, 2021, in Kansas City, Kansas.


                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                           5
